Title: From Thomas Jefferson to William Davies, 1 February 1781
From: Jefferson, Thomas
To: Davies, William



Sir
Richmd. February 1st. 1781.

I suppose there is no hope of our getting hats for the soldiers. We will aid you anywise in our power towards getting caps made. Mr. Armistead receives 1800£ to be transmitted you for your tailors and sempstresses. He has received an order to deliver you all the leather he has (enough for about 300 or 350 pair three qr.  soals) and receives one now to make up the deficiency of 1500 pair as soon as we receive it from the Barracks.
I shall take measures for obtaining from Colo. Waggoner an explanation as to Mattenly’s complaint, and if not satisfactory shall do what Justice further requires.

T.J.

